UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1838


DEAN ERIC PALMER,

                Plaintiff – Appellant,

          v.

E.F. THOMPSON, INC.,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Tommy E. Miller, Magistrate
Judge. (2:10-cv-00051-TEM)


Submitted:   March 31, 2010                 Decided:   April 7, 2011


Before WILKINSON, DUNCAN, and DAVIS, Circuit Judges.


Affirmed in part; vacated and remanded in part by unpublished
per curiam opinion.


Dean Eric Palmer, Appellant Pro Se.         Eric Blaine      Martin,
MCGUIRE, WOODS, LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dean Eric Palmer appeals the district court’s order

dismissing this employment discrimination action for failure to

state    a   claim.     With    respect         to    Palmer’s        claim    of     race

discrimination under Title VII of the Civil Rights Act of 1964,

as amended, we conclude that Palmer set forth facts sufficient

to state a prima facie claim of discriminatory discharge.                              See

Miles v. Dell, Inc., 429 F.3d 480, 486-87 & n.3 (4th Cir. 2004).

We, of course, offer no opinion on whether plaintiff presents

any issue of triable fact.           We accordingly vacate that portion

of the district court’s order related to the Title VII claim and

remand for further proceedings.

             With   respect    to   the       claim   of    a    violation       of   the

American’s with Disabilities Act, we have reviewed the record

and find no reversible error.                 Accordingly, we affirm for the

reasons stated by the district court.                 Palmer v. E.F. Thompson,

Inc., No. 2:10-cv-00051-TEM (E.D. Va. June 23, 2010).

             We dispense with oral argument because the facts and

legal    contentions   are     adequately       presented        in    the     materials

before   the   court   and    argument        would   not       aid   the     decisional

process.

                                                            AFFIRMED IN PART;
                                                 VACATED AND REMANDED IN PART




                                          2